DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/18/2021 has been entered.
 
Response to Arguments
Applicant’s arguments filed on 5/18/2021 with respect to added new limitations in the independent claims have been considered but are moot because the added new limitations have been addressed in instant Office Action with new identified prior art, thus rendering the Applicant’s arguments moot. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-2, 6-8, 9-10, 13-14, 15-16 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kerpez et. al. (US 20190200246 A1, Kerpez hereinafter) in view of Glenn et. al. (US 20110134917 A1, Glenn), Choi (US 20060234757) and Kasch et. al (US 20180060476 A1, Kasch hereinafter). 

Kerpez discloses “METHOD AND APPARATUS FOR IMPLEMENTING WIRELESS SYSTEM DISCOVERY AND CONTROL USING A STATE-SPACE” (Title), wherein “such means may include: establishing, a communications interface between an access point optimizer and a wireless access point; identifying one or more interfering wireless nodes exhibiting electromagnetic interference upon the wireless access point; collecting data from the wireless access point; determining a model of the wireless access point and the one or more interfering wireless nodes by: (i) modeling communicative relationships and properties among the wireless access points and the one or more interfering wireless nodes exhibiting electromagnetic interference upon the wireless access point based at least in part on the data collected, and (ii) modeling an active state of the wireless access points representing a current configuration of the wireless access points having therein one or more configurable parameters for the wireless access points based at least in part on the data collected” [0030]. 
 	Kerpez’s disclosure comprises the following:

With respect to independent claims:

Regarding claim 1,   A method (e.g. aforesaid method) comprising:
receiving, from a station, a first set of values for a set of network benchmarks, wherein the set of network benchmarks define performance dimensions of a network (e.g. Fig. 3, “The access point optimizer 201 provides optimization services for several remote network components, including controlled AP 360, un-controlled AP 370, controlled AP 365, and a station with an agent or AP1 (Application Programming Interface) 375 which is capable of communicatively interfacing with the access point optimizer 201. The access point optimizer 201 collects measurements or data as depicted by element 334 and institutes controls such as parameters, settings, and so forth, as depicted by element 333. On the right-hand side, element 385 indicates that the access point optimizer 201 provides long-timescale optimization whereas element 380 indicates that the various network components 360-375 institute distributed real-time optimizations” [0078] - [0079]. Moreover, “quantifying a change in performance of the wireless access point or the one or more interfering wireless nodes based on a state change affecting the model may include, by way of example: (i) a change in configuration of the wireless access point or the one or more interfering wireless nodes; (ii) a change in traffic levels of the wireless access point or the one or more interfering wireless nodes; or (iii) a change in one or more performance metrics measured by the wireless access point or the one or more interfering wireless nodes” [0031], wherein “performance metrics such as throughput and error rates which can be considered as a part of state” [0101]. Furthermore, “Capabilities of an end user's device and applications at such a device may be further leveraged through probing and measurement functions. For instance, by exploiting APIs, functionality, or applications executing at an end user's device such as station 375 depicted. Some end user devices operating as stations can provide additional information to the database 325 for use by the access point optimizer 201. Such functionality can be enabled by mobile applications executing on smartphones, software installed on laptops, agents installed in firmware devices, by a browser, etc.“ [0089]. Note that aforesaid performance metrics is associated with performance dimensions of a network and the measurement data sent from the station 375 is associated with first set of values for a set of network benchmarks. Note further that the underlined feature is different from the claimed feature and this difference will be discussed below);
receiving, from a wireless access point (e.g. Fig. 3, AP 365), a second set of values for the set of network benchmarks (e.g. aforesaid element 334 comprising performance metrics collected by a wireless access point, wherein the performance metrics collected by the wireless access point is associated with the second set of values for the set of network benchmarks);
mapping the first set of values in an n-dimensional space, each respective dimension in the n-dimensional space corresponds to a respective benchmark in the  set of network benchmarks (e.g. “In one embodiment, such a model consists of states, with different local settings such as channels, transmit power, RTS/CTS setting, frame burst setting, traffic conditions, interference conditions, and performances at each state. Once the access points and other components within a wireless environment are modeled and identified as a state space, the state space can be optimized using algorithms such as by solving for optimal points, or through iterative optimization” [0055], which state space is considered as an n-dimensional space wherein each local setting such as interference, performance etc. at each state is a network benchmark associated with a dimension. Since there are multiple states with different local settings in the model, the state space is considered as an n-dimensional space with n as the number of states wherein each dimension corresponds to a respective benchmark in the set of network benchmarks);
mapping the second set of values separately from the first set of values in the n-dimensional space (e.g. Fig. 4I, “at block 481 ….. information is input from the access points or other communications nodes attached to the access point optimizer and under its control…… At block 483, the collected data is analyzed by the access point optimizer to define the states that will be the basis of the model of the wireless network being analyzed. At block 484, interactions between states such as interference, association, communication ability, conflicts, faults, etc., are identified in the model by the access point optimizer. At block 485, allowable state transitions, and methods of performing or inducing such transitions, are identified. At block 486, parameters are changed to perform or induce state transitions, and new states, state transitions, and interactions are identified in the model by the access point optimizer” [0122]. Note that aforesaid identifying the interactions between states is associated with mapping the second set of values separately from the first set of values in the n-dimensional space. Moreover, “The various access points, stations, links, interactions, interferences, configurations, and so forth are internally modeled by the access point optimizer 201 as a state space, with allowable state transitions corresponding to configuration or environment changes” [0086]), 
identifying, based on analyzing the mapped first and second sets of values, an outlier dimension (e.g. “A further technique for analyzing the state-space is "clustering," in which clusters of strongly interacting states or wireless communications nodes (e.g. wireless devices with high traffic and high interference) are identified. System identification and optimization may first proceed independently in each cluster, with final stages of estimation and optimization considering interactions between clusters” [0123], which clustering is associated with an outlier dimension and is identified based on analyzing the first and second set network benchmarks), comprising identifying a network benchmark (e.g. aforesaid interference conditions) with the first set of values and the second set of values (e.g. aforesaid set of network benchmarks with first set of values and second set of values); and
reconfiguring the wireless access point, based on the identified outlier dimension (e.g. “The collected data 222 and the resulting model may extend over a long time period and may incorporate, model, and record the effects of time-varying faults and interference. The resulting information may then be utilized as input for manipulating control parameter settings to improve performance of the wireless access points 293A-B in the model and where sufficient improvements are identified, the control parameter settings may then be applied by the access point optimizer 201 to network components in the physical world, such as by re-configuring one or more of the wireless access points 293A-B” [0075]).

It is noted that while disclosing receiving, a first set of values for a set of network benchmarks, Kerpez is silent about receiving, from a sensor device, a first set of values for a set of network benchmarks, …..and include a number of retries needed to successfully transmit data, which however had been known in the art before the effective filing date of the claimed invention as shown by Glenn in a disclosure “MONITORING REMOTE ENVIRONMENTAL CONDITIONS” (Title), wherein “The data is collected from a remote sensor 14, 16 or 18. The data comprises information from all the attached sensors and is compiled into a packet, single or otherwise, such that it reduces the bandwidth necessary for transmission of the message” [0036]. Moreover, “The data, in the preferred embodiment, contains or includes specific data. Such data must include the sensor reading, the unique identifier of the sensor and the device (station) identifier. Additional data may include location of the remote device, date and time of the sensor reading, the number of retries required to obtain confirmation from the server 26” [0041].
Therefore, it would have been obvious to modify the mobile station of Kerpez with the remote monitoring device or sensor of Glenn so that “the remote device” can be measured “with minimal resources. By achieving such a method or apparatus, the company is able to react in a timely manner in order to conserve resources and also avoid potential larger than needed disasters or accidents” [0035].
Moreover, it is noted that while disclosing the first set of values and the second set of values, Kerpez in view of Glenn is silent about a first set of values …..from a floor-level perspective and a second set of values ……from a ceiling-level perspective, which however had been known in the art before the effective filing date of the claimed invention as shown by Kasch in a disclosure “DISTRIBUTED SENSOR NETWORK FOR MEASURING AND OPTIMIZING WIRELESS NETWORKS” (Title), wherein “In some embodiments, the floor plan is three-dimensional, reflecting the height of an access point location (e.g., on the ceiling or wall) in addition to the device locations (e.g., on a desk)” [0027], which access point located on the ceiling is considered as the access point of Kerpez in view of Glenn and which device located on a desk is considered as the sensor of Kerpez in view of Glenn. Thus, the second set of values from the access point located on the ceiling is associated with ceiling-level perspective and the first set of values from the device or sensor on a desk is associated with floor-level perspective.
Therefore, it would have been obvious to modify the first and second set of values of Kerpez in view of Glenn with the floor-level and ceiling-level perspectives of Kasch so that “a method is provided that includes determining placements for a plurality of access points in a large-scale wireless network, comprising ingesting a floor plan for a deployment site, determining a plurality of initial placements for the plurality of access points, determining a plurality of placements for a plurality of sensors, wherein each sensor is configured to wirelessly communicate with at least one access point of the plurality of access points” [0004].
It is noted further that while disclosing identifying an outlier dimension corresponding to a network benchmark with first set of values and second set of values, Kerpez in view of Glenn and Kasch is silent about a network benchmark where the floor-level perspective (e.g. Kasch: aforesaid first set of values is associated with floor-level perspective) and the ceiling-level perspective (e.g. Kasch: aforesaid second set of values is associated with ceiling-level perspective) differ by more than a threshold, which however had been known in the art before the effective filing date of the claimed invention as shown by Choi in a disclosure “Method of efficiently reselecting cell in mobile station using GPS” (Title), wherein “there is provided a method of reselecting a cell ….., the method includes the steps of …. measuring signal characteristics from adjacent cells and comparing them to a current cell; determining whether differences between the measurement values are equal to or less than a threshold; and if the differences between the measurement values are equal to or less than the threshold as a result of the determination, performing the cell reselection” [0016], which measurement values from current cell are associated with the floor-level perspective, measurement values from adjacent cells are associated with ceiling-level perspective and the signal characteristics is associated with network benchmark.
Therefore, it would have been obvious to modify the network benchmark with the first set of values and the second set of values of Kerpez with the first set of values and the second set of values differ by more than a threshold of Choi so that “It allows “a mobile station (MS) to efficiently reselect a cell so that unnecessary cell reselection does not frequently occur” [0014].

(Examiner’s Note: Even though Kerpez does not explicitly disclose a sensor, it is implicit since “by exploiting APIs, functionality, or applications executing at an end user's device such as station 375 depicted. Some end user devices operating as stations can provide additional information to the database 325 for use by the access point optimizer 201. Such functionality can be enabled by mobile applications executing on smartphones, software installed on laptops, agents installed in firmware devices, by a browser, etc. Not only can such data fill in gaps between the data from the access points, but such data can also include extensive higher-layer statistics” [0089], which end user device can be considered as a sensor).

Regarding claim 9, A computer product comprising logic encoded in a non-transitory medium, the logic executable by operation of one or more computer processors to perform an operation comprising (e.g. “The disclosed system or apparatus may be specially constructed for the required purposes, or it may comprise a general purpose computer selectively activated or reconfigured by a computer program stored in the computer. Such a computer program may be stored in a non-transitory computer readable storage medium, such as, but not limited to, any type of disk including floppy disks, optical disks, flash, NAND, solid state drives (SSDs), CD-ROMs, and magnetic-optical disks, read-only memories (ROMs), random access memories (RAMs), EPROMs, EEPROMs, magnetic or optical cards, or any type of media suitable for storing non-transitory electronic instructions, each coupled to a computer system bus. In one embodiment, a non-transitory computer readable storage medium having instructions stored thereon, causes one or more processors within an apparatus to perform the methods and operations which are described herein” [0047]):
receiving, from a sensor device, a first set of values for a set of network benchmarks from a floor-level perspective, wherein the set of network benchmarks define performance dimensions of a network and include a number of retries needed to successfully transmit data;
receiving, from a wireless access point, a second set of values for the set of network benchmarks from a ceiling-level perspective;
mapping the first set of values in an n-dimensional space, each respective dimension in the n-dimensional space corresponding to a respective benchmark in the set of network benchmarks;
mapping the second set of values separately from the first set of values in the n-dimensional space;
identifying, based on analyzing the mapped first and second sets of values, an outlier dimension, comprising identifying a network benchmark where the floor-level perspective and the ceiling-level perspective differ by more than a threshold; and
reconfiguring the wireless access point, based on the identified outlier dimension (e.g. Note that the remainder of this claim is similar to claim 1 except that it is a computer product claim and thus the same reasoning as applied to claim 1 applies here as well).

Regarding claim 15, A system (e.g. Fig. 5, system 500) comprising:
one or more computer processors (e.g. “system 500 includes a memory 595 and a processor or processors 596. For example, memory 595 may store instructions to be executed and processor(s) 596 may execute such instructions. Processor(s) 596 may also implement or execute implementing logic 560 having logic to implement the methodologies discussed herein. System 500 includes communication bus(es) 515 to transfer transactions, instructions, requests, and data within system 500 among a plurality of peripheral devices communicably interfaced with one or more communication buses 515. System 500 further includes management interface 525, for example, to receive requests, return responses, and otherwise interface with network elements located separately from system 500” [0134]); and
logic encoded in a non-transitory medium (e.g. aforesaid logic 560), the logic executable by operation of the one or more computer processors (e.g. aforesaid processor(s) 596) to perform an operation comprising:
receiving, from a sensor device, a first set of values for a set of network benchmarks from a floor-level perspective, wherein the set of network benchmarks define performance dimensions of a network and include a number of retries needed to successfully transmit data;
receiving, from a wireless access point, a second set of values for the set of network benchmarks from a ceiling-level perspective;
mapping the first set of values in an n-dimensional space, each respective dimension in the n-dimensional space corresponding to a respective benchmark in the set of network benchmarks;
mapping the second set of values separately from the first set of values in the n-dimensional space;
identifying, based on analyzing the mapped first and second sets of values, an outlier dimension, comprising identifying a network benchmark where the floor-level perspective and the ceiling-level perspective differ by more than a threshold; and
reconfiguring the wireless access point, based on the identified outlier dimension (e.g. Note that the remainder of this claim is similar to claim 1 except that it is a system claim and thus the same reasoning as applied to claim 1 applies here as well).

Kerpez in view of Glenn, Choi  and Kasch further discloses the following (e.g. Note: unless mentioned otherwise references made below draw to Kerpez):

With respect to dependent claims:

Regarding claim 2,   The method of claim 1, wherein reconfiguring the wireless access point comprises:
identifying a configurable radio frequency (RF) parameter that may affect the identified outlier dimension (e.g. “traffic patterns are identified at each access point as well as interference between access points. The storage and computational power of the access point optimizer 201 can subsequently be leveraged to determine optimal channel and access point associations to avoid interference, both in time and frequency” [0088], which frequency is the configurable RF parameter. Moreover, “A profile is a particular configuration or set of parameters; such as: [the radio channel, frequency band, RTS/CTS setting, frame burst setting, transmit power]. Profiles are a convenient way to select a set of overall configurations that may apply in different environments. States may also be defined by profiles” [0106]);
determining a modification to apply to the configurable RF parameter, based on the identified outlier dimension (e.g. Fig. 4I, aforesaid step 485); and
modifying the configurable RF parameter of the wireless access point based on the determined modification (e.g. Fig. 4I, aforesaid step 486).

Regarding claim 6, The method of claim 1, wherein the sensor device is located in a first position at a physical site and the wireless access point is located in a second position at the physical site, wherein the first position experiences radio frequency (RF) conditions that are more similar to those experienced by a client device, relative to RF conditions experienced at the second position (e.g. “The following types of state variables are generally available. First: (1) design/control variables and degrees of freedom, such as channel selection. Second: (2) exogenous variables decided by factors outside an operator's control but that can be affected potentially by the users. Examples include location and mobility. Third: (3) user traffic levels that directly decide the interference load that is created to neighbors, etc. And fourth: (4) performance metrics such as throughput and error rates which can be considered as a part of state. Each of these variables may be considered as the dependent result of the states instead of explicitly being a state-variable” [0101], which location is associated with first position of the sensor device and second position of the wireless access point, and which traffic level is associated with RF conditions. Furthermore, “At block 610, processing logic identifies one or more interfering wireless nodes exhibiting electromagnetic interference upon the wireless access point” [0143] and thus a mobile station, which is the client device, is collocated with the sensor at the first position).

Regarding claim 7,    The method of claim 1, wherein the first set of values for the set of network benchmarks includes:
 channel state information of communications received by the sensor device from the wireless access point (e.g. “Areas are assessed for Received Signal Strength Indicator (RSSI) and deployment of a new access point is considered when RSSI measurements fall below a desired threshold. Once deployed, however, settings for the various access points usually remain static, until such time that a problem arises and new RSSI measurements are taken or an access point is reviewed for traffic load.” [0038]- [0039]. Moreover, “At block 494, processing logic obtains an overall estimate of the diagnostics parameter by calculating a weighted sum of all the individual estimates obtained from each of the separate controlled access points which conducted the estimate. The weighting can be proportional to received signal power at each estimating AP, distance to each estimated AP, etc. For example, the RSSI of a station at APi, RSSI.sub.i, may be estimated as the weighted sum of the RSSI, RSSI.sub.j, of nearby APs, where the weights are calculated by the information in the state-space database.” [0127], which RSSI of a station is associated with channel state information received by the sensor device. Furthermore, “Resource assignment may include WiFi channel and bandwidth assignment and controlling the association of a given station with a given AP. Resource allocation can be influenced by performance, user-preference, subscriptions, traffic classes, fairness, etc.“ [0067]. Note that there are multiple options in the claim and only this option is considered here).

Regarding claim 8,   The method of claim 1, wherein identifying the outlier dimension comprises analyzing the mapped first and second sets of values using a clustering model (e.g. aforesaid clustering technique for analyzing the state space. Moreover, “the method further includes: applying clustering analysis to the model of the wireless access point and the one or more interfering wireless nodes by: clustering a problem space corresponding to the model into distinct groups or clusters of nodes or states; and dividing the problem space into sub-parts to decrease the computational complexity of determining the model” [0174]).

Regarding claim 10, The computer product of claim 9, wherein reconfiguring the wireless access point comprises:
identifying a configurable radio frequency (RF) parameter that may affect the identified outlier dimension;
determining a modification to apply to the configurable RF parameter, based on the identified outlier dimension; and
modifying the configurable RF parameter of the wireless access point based on the determined modification (e.g. Note that this claim is similar to claim 2 except that it is a computer product claim and thus the same reasoning as applied to claim 2 applies here as well).

Regarding claim 13, The computer product of claim 9, wherein the sensor device is located in a first position at a physical site and the wireless access point is located in a second position at the physical site, wherein the first position experiences radio frequency (RF) conditions that are more similar to those experienced by a client device, relative to RF conditions experienced at the second position (e.g. Note that this claim is similar to claim 6 except that it is a computer product claim and thus the same reasoning as applied to claim 6 applies here as well).

Regarding claim 14, The computer product of claim 9, wherein the first set of values for the set of network benchmarks includes:
channel state information of communications received by the sensor device from the wireless access point (e.g. Note that this claim is similar to claim 7 except that it is a computer product claim and thus the same reasoning as applied to claim 7 applies here as well. Note further that there are multiple options in the claim and only this option is considered here).

Regarding claim 16, The system of claim 15, wherein reconfiguring the wireless access point comprises:
identifying a configurable radio frequency (RF) parameter that may affect the identified outlier dimension;
determining a modification to apply to the configurable RF parameter, based on the identified outlier dimension; and
modifying the configurable RF parameter of the wireless access point based on the determined modification (e.g. Note that this claim is similar to claim 2 except that it is a system claim and thus the same reasoning as applied to claim 2 applies here as well).

Regarding claim 19, The system of claim 15, wherein the sensor device is located in a first position at a physical site and the wireless access point is located in a second position at the physical site, wherein the first position experiences radio frequency (RF) conditions that are more similar to those experienced by a client device, relative to RF conditions experienced at the second position (e.g. Note that this claim is similar to claim 6 except that it is a system claim and thus the same reasoning as applied to claim 6 applies here as well).

Regarding claim 20,   The system of claim 15, wherein the first set of values for the set of network benchmarks includes:
 channel state information of communications received by the sensor device from the wireless access point (e.g. Note that this claim is similar to claim 7 except that it is a system claim and thus the same reasoning as applied to claim 7 applies here as well. Note further that there are multiple options in the claim and only this option is considered here).

Claims 3-5, 11-12 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kerpez in view of Glenn, Choi and Kasch as applied to claims 2, 10 and 16 above, and further in view of Farrar et. al. (US 20200082300 A1, Farrar hereinafter).

Kerpez in view of Glenn, Choi and Kasch further discloses the following (e.g. Note: unless mentioned otherwise references made below draw to Kerpez):

Regarding claim 3,   The method of claim 2, the method further comprising, after reconfiguring the wireless access point:
receiving, from the sensor device, a third set of values for the set of network benchmarks (e.g. ”At block 620, processing logic determines a model of the wireless access point and the one or more interfering wireless nodes. The model is determined according to blocks 620(i) and 620(ii). In particular, at block 620(i) the model is determined by: (i) modeling communicative relationships among the wireless access point and the one or more interfering wireless nodes exhibiting electromagnetic interference upon the wireless access point based at least in part on the data collected, and at block 620(ii) the model is determined by: (ii) modeling an active state of the wireless access point representing a current configuration of the wireless access point having therein one or more configurable parameters for the wireless access point based at least in part on the data collected. At block 625, processing logic quantifies a change in performance of the wireless access point or the one or more interfering wireless nodes based on a state change affecting the model. One or more of steps 605-625 may be repeated, so that the model and the performance are iteratively optimized” [0144]- [0146]. Furthermore, “Performance of the optimization of the model may be performed in-situ in an iterative manner that incorporates a feedback loop which alternates between performing changes and inputting measurements” [0187]. Moreover, “the method further includes: iteratively performing the sending instructions, the collecting updated data, and the determining, for each of the one or more state transitions modeled for wireless access point; and updating each of the one or more nodes or state transitions in the model based on the updated data from the wireless access point for the respective state transition” [0161], which iteratively collecting updated data is associated with receiving the third set of values for the set of network benchmarks);
receiving, from the wireless access point, a fourth set of values for the set of network benchmarks (e.g. aforesaid iteratively collecting updated data is associated with receiving the fourth set of values for the set of network benchmarks);
determining a first variation between the first and second sets of values with respect to the identified outlier dimension (e.g. “constructing a state space further includes one or both of: including interference to define the state-space and including associations among the device nodes to define the state-space” [0154], which “associations” relate to variation between the first and second set of values, which variation is considered as the first variation);
determining a second variation between the third and fourth sets of values with respect to the identified outlier dimension (e.g. aforesaid “associations” relate to variation between the third and fourth set of values, which variation is considered as the second variation); and
upon determining that the second variation is different from the first variation, altering, a weight of the modification (e.g. “the method further includes: iteratively performing the sending instructions, the collecting updated data, and the determining, for each of the one or more state transitions modeled for wireless access point; and updating each of the one or more nodes or state transitions in the model based on the updated data from the wireless access point for the respective state transition” [0161]. Furthermore, “the method further includes: selecting one of the modeled state transitions of the wireless access point having a determined quantified change in performance above a threshold; and effecting the selected modeled state transition at the wireless access point by sending instructions from the access point optimizer to the wireless access point, the instructions specifying one or more of the configurable parameters to be altered at the wireless access point” [0162], which configurable parameter is associated with the weight).

It is noted that while disclosing outlier dimension, Kerpez is silent about  upon determining that the second variation is greater than the first variation, reducing, in a machine learning model, a weight of the modification, which however had been known in the art before the effective filing date of the claimed invention as shown by Farrar in a disclosure “Rejecting Biased Data Using a Machine Learning Model” (Title),  wherein “When the training data set weight is less than the respective cluster weight, the method includes associating an importance weight indicating to increase training of the machine learning model with respect to training data corresponding to the training data set weight and when the training data set weight is greater than the respective cluster weight, the method includes associating an importance weight indicating to decrease training of the machine learning model with respect to training data corresponding to the training data set weight” [0007]. Note that the training data set weight is associated with the second variation between the third and fourth sets of values with respect to the identified outlier dimension, cluster weight is associated with the first variation between the first and second sets of values with respect to the identified outlier dimension and the importance weight is associated with the weight of the modification.
Thus it is obvious to combine the outlier dimension of Kerpez with the machine learning model of Farrar so that the “weight” parameters can be updated without requiring substantial changes to the method, beyond the changes affecting the machine learning model.

Kerpez in view of Glenn, Choi, Kasch and Farrar further discloses the following (e.g. Note: unless mentioned otherwise references made below draw to Kerpez):

Regarding claim 4,   The method of claim 2, the method further comprising, after reconfiguring the wireless access point:
receiving, from the sensor device, a third set of values for the set of network benchmarks (e.g. ”At block 620, processing logic determines a model of the wireless access point and the one or more interfering wireless nodes. The model is determined according to blocks 620(i) and 620(ii). In particular, at block 620(i) the model is determined by: (i) modeling communicative relationships among the wireless access point and the one or more interfering wireless nodes exhibiting electromagnetic interference upon the wireless access point based at least in part on the data collected, and at block 620(ii) the model is determined by: (ii) modeling an active state of the wireless access point representing a current configuration of the wireless access point having therein one or more configurable parameters for the wireless access point based at least in part on the data collected. At block 625, processing logic quantifies a change in performance of the wireless access point or the one or more interfering wireless nodes based on a state change affecting the model. One or more of steps 605-625 may be repeated, so that the model and the performance are iteratively optimized” [0144]- [0146]. Furthermore, “Performance of the optimization of the model may be performed in-situ in an iterative manner that incorporates a feedback loop which alternates between performing changes and inputting measurements” [0187]. Moreover, “the method further includes: iteratively performing the sending instructions, the collecting updated data, and the determining, for each of the one or more state transitions modeled for wireless access point; and updating each of the one or more nodes or state transitions in the model based on the updated data from the wireless access point for the respective state transition” [0161], which iteratively collecting updated data is associated with receiving the third set of values for the set of network benchmarks);
receiving, from the wireless access point, a fourth set of values for the set of network benchmarks (e.g. aforesaid iteratively collecting updated data is associated with receiving the fourth set of values for the set of network benchmarks);
determining a first variation between the first and second sets of values with respect to the identified outlier dimension (e.g. “constructing a state space further includes one or both of: including interference to define the state-space and including associations among the device nodes to define the state-space” [0154], which “associations” relate to variation between the first and second set of values, which variation is considered as the first variation);
determining a second variation between the third and fourth sets of values with respect to the identified outlier dimension (e.g. aforesaid “associations” relate to variation between the third and fourth set of values, which variation is considered as the second variation); and
upon determining that the second variation is less than the first variation, increasing, in a machine learning model, a weight applied to the modification (e.g. Farrar: aforesaid “When the training data set weight is less than the respective cluster weight, the method includes associating an importance weight indicating to increase training of the machine learning model with respect to training data corresponding to the training data set weight”).

Regarding claim 5,   The method of claim 4, wherein an amount of the increase of the weight applied to the modification is proportional to a difference between the first and second variations (e.g. Note that the amount of the increase in weight must be proportional to the difference between the first and second variation since the difference is to be minimized for an optimized model).

Regarding claim 11, The computer product of claim 10, the operation further comprising, after reconfiguring the wireless access point:
receiving, from the sensor device, a third set of values for the set of network benchmarks;
receiving, from the wireless access point, a fourth set of values for the set of network benchmarks;
determining a first variation between the first and second sets of values with respect to the identified outlier dimension;
determining a second variation between the third and fourth sets of values with respect to the identified outlier dimension; and
upon determining that the second variation is greater than the first variation, reducing, in a machine learning model, a weight of the modification (e.g. Note that this claim is similar to claim 3 except that it is a computer product claim and thus the same reasoning as applied to claim 3 applies here as well).

Regarding claim 12, The computer product of claim 10, the operation further comprising, after reconfiguring the wireless access point:
receiving, from the sensor device, a third set of values for the set of network benchmarks;
receiving, from the wireless access point, a fourth set of values for the set of network benchmarks;
determining a first variation between the first and second sets of values with respect to the identified outlier dimension;
determining a second variation between the third and fourth sets of values with respect to the identified outlier dimension; and
upon determining that the second variation is less than the first variation, increasing, in a machine learning model, a weight applied to the modification (e.g. Note that this claim is similar to claim 4 except that it is a computer product claim and thus the same reasoning as applied to claim 4 applies here as well).

Regarding claim 17, The system of claim 16, the operation further comprising, after reconfiguring the wireless access point:
receiving, from the sensor device, a third set of values for the set of network benchmarks;
receiving, from the wireless access point, a fourth set of values for the set of network benchmarks;
determining a first variation between the first and second sets of values with respect to the identified outlier dimension;
determining a second variation between the third and fourth sets of values with respect to the identified outlier dimension; and
upon determining that the second variation is greater than the first variation, reducing, in a machine learning model, a weight of the modification (e.g. Note that this claim is similar to claim 3 except that it is a system claim and thus the same reasoning as applied to claim 3 applies here as well).

Regarding claim 18, The system of claim 16, the operation further comprising, after reconfiguring the wireless access point:
receiving, from the sensor device, a third set of values for the set of network benchmarks;
receiving, from the wireless access point, a fourth set of values for the set of network benchmarks;
determining a first variation between the first and second sets of values with respect to the identified outlier dimension;
determining a second variation between the third and fourth sets of values with respect to the identified outlier dimension; and
upon determining that the second variation is less than the first variation, increasing, in a machine learning model, a weight applied to the modification (e.g. Note that this claim is similar to claim 4 except that it is a system claim and thus the same reasoning as applied to claim 4 applies here as well).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMITRA GANGULY whose telephone number is (571)272-0813.  The examiner can normally be reached on 10 a.m to 6 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel R Beharry can be reached on 571 270 5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUMITRA GANGULY/Examiner, Art Unit 2411                            

/JUNG H PARK/Primary Examiner, Art Unit 2411